DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 24 is objected to because of the following informalities: Claim 24 depends on claim 161.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-15, 17, 20, 22-31, 35, 36, 38 and 39 of U.S. Patent No. 10,692,063 (hereinafter ‘063). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of the present application and claims 1, 4-15, 17, 20, 22-31, 35, 36, 38 and 39 of ‘063 discloses a non-. 

U.S. Patent Appl. No. 16/906,239
U.S. Patent No. 10,692,063
1. A method for processing a remote transaction received from a non-browser based application comprising: 

receiving, at the non-browser based application, information related to an identification code associated with a user and information related to a password, wherein the non-browser based application is a mobile operating system platform based mobile application with a graphical user interface that is preinstalled or downloaded and installed on a mobile device, wherein the graphical user interface includes a graphical icon, the mobile device including a mobile device display, a mobile device processor, a mobile device memory, a 

transmitting, from the non-browser based application, the information related to the identification code associated with the user and the information related to the password to a remote management server; 

receiving, at the mobile device, information authenticating the user associated with the information related to the identification code associated with the user and the information related to the password from the remote management server; 

after user authentication, receiving a list of products from the remote management 

receiving, at the non-browser based application an identification of one or more products selected from the list of products, wherein the non-browser based application receives the identification of one or more products selected from the list of products through the user input via the mobile device display of the mobile device; 

transmitting from the non-browser based application to the remote management server the identification of one or more products selected from the list of products; 

receiving, from the non-browser based application, a transaction purchase request, wherein the non-browser based 

transmitting, from the non-browser based application, the transaction purchase request to the remote management server; 

after the remote transaction has been processed by a transaction server using a payment method, receiving at the non-browser based application, a digital artifact from the remote management server; and 

displaying the digital artifact within the non-browser based application.


receiving, at the non-browser based application, information related to an identification code associated with a user and information related to a password, wherein the non-browser based application is a mobile operating system platform based mobile application with a graphical user interface that is preinstalled or downloaded and installed on a mobile device, wherein the graphical user interface includes a graphical icon, the mobile device including a mobile device display, a mobile device processor, a mobile device memory, a 

transmitting, from the non-browser based application, the information related to the identification code associated with the user and the information related to the password to a remote management server; 

receiving, at the mobile device, information authenticating the user associated with the information related to the identification code associated with the user and the information related to the password from the remote management server; 



receiving, at the non-browser based application an identification of one or more products selected from the list of products, wherein the non-browser based application receives the identification of one or more products selected from the list of products through the user input via the mobile device display of the mobile device; 

transmitting from the non-browser based application to the remote management server an identification of one or more products selected from the list of products; 



after the remote transaction has been processed by a transaction server using a payment method, receiving at the non-browser based application, a digital artifact from the remote management server; and 

displaying the digital artifact within the non-browser based application.


Claims 1, 3, 4, 7-13, 16, 18, 19 and 22-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 10, 14-16, 18,  of U.S. Patent No. 10,248,938 (hereinafter ‘938). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 4, 7-13, 16, 18, 19 and 22-28 of the present application and claims 1, 4-6, 10, 14-16, 18, 20, 21, 24-27, 29-32, 37 and 41 of ‘938 discloses a non-browser based application operating on a mobile device for performing a purchase transaction with a remote server and displaying a digital artifact within the non-browser based application. 

U.S. Patent Appl. No. 16/906,239
U.S. Patent No. 10,248,938
1. A method for processing a remote transaction received from a non-browser based application comprising: 

receiving, at the non-browser based application, information related to an identification code associated with a user and information related to a password, wherein the non-browser based application is a mobile operating system platform based mobile application with a graphical user interface that is preinstalled or downloaded and installed on a mobile device, wherein the graphical 

transmitting, from the non-browser based application, the information related to the identification code associated with the user and the information related to the password to a remote management server; 

receiving, at the mobile device, information authenticating the user associated with the information related to the identification code associated with the user and the information related to the 

after user authentication, receiving a list of products from the remote management server at the non-browser based application for display using the non-browser based application; 

receiving, at the non-browser based application an identification of one or more products selected from the list of products, wherein the non-browser based application receives the identification of one or more products selected from the list of products through the user input via the mobile device display of the mobile device; transmitting from the non-browser based application to the remote management server the identification of one or more products selected from the list of products; 



transmitting, from the non-browser based application, the transaction purchase request to the remote management server; 

after the remote transaction has been processed by a transaction server using a payment method, receiving at the non-browser based application, a digital artifact from the remote management server; and 

displaying the digital artifact within the non-browser based application.


maintaining, at a remote management server, a payment method; sending a list of products from the remote management server to a non-browser based application generated screen for display using the non-browser based application generated screen, wherein the non-browser based application generated screen is generated by a non-browser based application which is a mobile operating system platform non-browser 

receiving, at the remote management server, an identification of one or more products selected from a list of products, from the non-browser based application generated screen wherein the non-browser based application generated 

receiving, at the remote management server, user input login information including an identification code associated with a user and information related to a password from the non-browser based application generated screen, wherein the non-browser based application generated screen receives the user input login information including the identification code associated with the user and the information related to the password, through the user input via the mobile device display of the mobile device; 

upon receipt of the user input login information including the identification 

receiving, at the remote management server, a transaction purchase request from the non-browser based application generated screen, wherein the non-browser based application generated screen receives the transaction purchase request through the user input via the mobile device display of the mobile device; 

after receiving the transaction purchase request, transmitting, from the remote management server, the payment method to a transaction server which processes the transaction using the payment method; 



after the transaction has been processed, sending, from the remote management server to the non-browser based application generated screen stored on the mobile device, a digital artifact for display within the non-browser based application generated screen using the mobile device display.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application Nos. 14/083,703 & 15/822,131 (now U.S. Patent Nos. 10,248,938 & 10,692,063), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 1-30 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.

“receiving, at the non-browser based application, information related to an identification code associated with a user and information related to a password... 
transmitting, from the non-browser based application, the information related to the identification code associated with the user and the information related to the password to a remote management server; and 
receiving, at the mobile device, information authenticating the user associated with the information related to the identification code associated with the user and the information related to the password from the remote management server”, 
as recited in claims 1 and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687